Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 11, 2016

The Court of Appeals hereby passes the following order:

A16A0450, A16A0451. SHARESE MCCOWAN v. THE STATE.

      Sharese McCowan pled guilty to three counts of armed robbery and one count
of aggravated assault. On June 21, 2013, McCowan was sentenced to 40 years, 20
to serve and the remainder on probation. McCowan filed a notice of appeal on
September 17, 2013, presumably from her conviction. McCowan did not specify the
order from which she was appealing, but the record shows that no other appealable
order was entered between the disposition and the filing of her notice of appeal. That
case was docketed in this Court as Case No. A16A0450. McCowan also filed a
motion for out-of-time appeal on September 17, 2013. The trial court denied the
motion on October 21, 2014, and McCowan filed a notice of appeal from that order
on December 8, 2014. The latter case was docketed in this Court as Case No.
A16A0451. We lack jurisdiction in both cases.
      To be timely, a notice of appeal must be filed within 30 days of entry of the
order on appeal. See OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. See Couch
v. United Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997).
McCowan filed her first notice of appeal 88 days after entry of the judgment of
conviction. She filed her notice of appeal from the denial of her motion for an out-of-
time appeal 48 days after the order she sought to appeal. Therefore, the notices of
appeal filed in both cases are untimely. Accordingly, these appeals are hereby
DISMISSED for lack of jurisdiction.
Court of Appeals of the State of Georgia
                                     01/11/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.